Citation Nr: 0631696	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-39 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pulmonary disability, to include chronic obstructive and 
restrictive lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1941 and from July 1942 to January 1962.

By a decision entered in July 2001, the RO denied service 
connection for a pulmonary disability.  The RO notified the 
veteran of its decision, and of his appellate rights, but he 
did not initiate an appeal within one year.  As a result, 
the July 2001 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  The present 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO that 
disallowed the veteran's application to reopen the 
previously denied claim.

Although the RO denied another claim in its September 2003 
decision, the veteran has clearly indicated that he wishes 
to pursue an appeal only with respect to pulmonary 
disability.  Consequently, the Board will limit its 
consideration to that matter alone.

In September 2006, the veteran testified at hearing held 
before the undersigned Veterans Law Judge.  Following the 
hearing, the veteran's appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  By a decision entered in July 2001, the RO denied 
service connection for a pulmonary disability; the RO 
notified the veteran of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  Evidence received since the time of the July 2001 
decision includes an opinion from a VA physician, dated in 
March 2005, to the effect that the veteran has restrictive 
pulmonary disease that is at least as likely as not due to 
pneumonia in the military; this evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim, is neither cumulative nor redundant of the evidence 
that was previously of record, and raises a reasonable 
possibility of substantiating the claim.

3.  Restrictive pulmonary disease can be attributed to 
service.


CONCLUSIONS OF LAW

1.  The RO's July 2001 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received to reopen 
the veteran's claim for service connection for a pulmonary 
disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.303 (2006).

3.  Restrictive pulmonary disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for a 
pulmonary disability.  He maintains that he has current 
difficulties that can be attributed to his time in the 
military.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, 
in order to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

As noted above, the matter of the veteran's entitlement to 
service connection for a pulmonary disability has been the 
subject of an adverse prior final decision.  See 
Introduction, supra.  As a result, his claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such 
as the veteran's-evidence is considered "new" if it was not 
previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2006).  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the last final 
disallowance includes an opinion from a VA physician, dated 
in March 2005, which indicates that the veteran has 
restrictive pulmonary disease that is at least as likely as 
not due to pneumonia in the military.  This evidence relates 
to an unestablished fact necessary to substantiate the 
veteran's claim (i.e., that his disability can be attributed 
to service); is neither cumulative nor redundant of the 
evidence that was of record in July 2001; and raises a 
reasonable possibility of substantiating his claim.  The 
evidence is therefore new and material, and the claim is 
reopened.

Turning to the underlying merits of the claim, it is the 
Board's conclusion that the evidence supports an award of 
service connection for restrictive pulmonary disease.  The 
record clearly shows that the veteran was hospitalized in 
service for pneumonia.  He has been diagnosed with 
restrictive (and obstructive) pulmonary disease and, as 
noted above, a VA physician has opined that the restrictive 
disease can be attributed to the history of pneumonia in 
service.  That opinion is uncontradicted on the record.  
Service connection for restrictive pulmonary disease is 
therefore granted.

In this regard, the Board notes that the rating schedule 
dictates that restrictive pulmonary disease be rated on the 
basis of the criteria set out in 38 C.F.R. § 4.97, 
Diagnostic Codes 6840-6845.  Notably, those criteria are 
identical to those used for rating obstructive pulmonary 
disease.  See 38 C.F.R. § Diagnostic Code 6604.  That is to 
say, there is no way under the rating schedule to 
disassociate, for purposes of evaluation, manifestations of 
restrictive versus obstructive disease.  Practically 
speaking, what this means is that the veteran's obstructive 
disease will be rated, in essence, as though direct service 
connection has been granted.  Cf. Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate 
the effects of service- and nonservice-connected conditions, 
the doctrine of reasonable doubt dictates that the veteran's 
debility be attributed to the service-connected disability).  
Under the circumstances, it is the Board's conclusion that 
there is no need to further explore the matter of the 
veteran's entitlement to service connection for obstructive 
pulmonary disease, to include whether the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), have been satisfied.  That matter is moot.




ORDER

The claim for service connection for a pulmonary disability 
is reopened.

Service connection is granted for restrictive pulmonary 
disease.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


